Citation Nr: 0312584	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  00-07 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to exposure to asbestos.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from February 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
St. Paul, Minnesota Department of Veterans Affairs (VA) 
Regional Office (RO).

Issues on appeal

The appeal presently before the Board has been perfected only 
as to the service connection issues listed on the title page.  
The Board construes the appellant's Statement in Support of 
Claim (VA Form 21-4138) dated in April 2000 as a valid 
substantive appeal for these two issues.  This statement was 
timely filed within one year of notification of the September 
1999 rating decision.  In this statement, the appellant 
clearly indicated that he desired to appeal the PTSD claim, 
but he also expressed his desire to "continue my appeal for 
service-connected conditions," which the Board construes as 
fairly encompassing the lung disorder claim.  In the Board's 
view, the appellant's statement of April 2000, when read 
together with his later-filed Form 9 substantive appeal of 
January 2001, wherein he clearly indicated that his appeal 
was limited to the lung disorder and PTSD claims, supports 
the Board's determination here as to which issues are on 
appeal.

As for the other two claims adjudicated by the RO in the 
September 1999 rating decision, increased ratings for 
bilateral hearing loss/tinnitus and stomach disabilities.  
Even if the Board liberally construes the April 2000 
statement as to the appellant's desire to "continue my 
appeal for service-connected conditions" to include these 
two issues, it is clear from the Form 9 that he then filed in 
January 2001 that he did not intend to pursue appellate 
review by the Board of these claims.  In other words, the 
January 2001 Form 9 effectively withdrew any substantive 
appeal he had previously filed on these claims.  These 
issues, therefore, are not presently before the Board.




REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Service connection for lung disorder

Additional development is required in this case to fully 
comply with duty to assist under the Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475 (the VCAA) and 
implementing regulations adopted by VA in August 2001, which 
are effective from date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  This 
claim was pending as of the date of passage of this law, 
November 9, 2000, and therefore, full compliance with the 
VCAA is required.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where law/regulation changes after claim has been 
filed, but before administrative or judicial appeal process 
has concluded, version most favorable to claimant should 
apply).

The VCAA provides that in claims for disability compensation, 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1) 
& (d)(2) (West 2002).  In this case, the RO obtained the 
appellant's service medical and personnel records, which show 
that he served aboard a Navy destroyer, but these records are 
negative for notations of asbestos exposure.  Nevertheless, 
there is no indication in the record that steps were taken by 
the RO to determine whether he was exposed to asbestos, which 
is required pursuant to VA guidelines, as further discussed 
below.  There also is no indication in the record that the RO 
obtained the necessary medical-opinion evidence to properly 
address this claim; of record is the report of a VA pulmonary 
examination conducted in September 2001, which noted the 
examiner's diagnosis of chronic obstructive pulmonary 
disease, but which did not include the examiner's analysis of 
whether his pulmonary condition was related to possible in-
service exposure to asbestos.

The Board notes further with respect to this claim that there 
is no specific statutory or regulatory criteria governing 
claims for residuals of asbestos exposure.  McGinty v. Brown, 
4 Vet. App. 428, 432-33 (1993).  Likewise, applicable 
criteria provide no presumption of service connection for 
asbestos exposure claims.  Dyment v. West, 13 Vet. App. 141, 
145 (1999) (holding that M21-1 does not create a presumption 
of exposure to asbestos solely from shipboard service).

However, as alluded to above, VA has provided very specific 
guidelines for the adjudication of asbestos exposure claims 
in the ADJUDICATION PROCEDURE MANUAL (the M21-1), Parts III 
(para. 5.13) and VI (para. 7.21).  The General Counsel has 
held that these guidelines establish claim development 
procedures which adjudicators are required to follow in 
claims involving asbestos-related diseases.  See VAOPGCPREC 
4-2000 (April 13, 2000).  In part, these guidelines provide 
that VA must determine whether military records demonstrate 
evidence of exposure to asbestos in service and whether there 
is pre- or post-service evidence of asbestos exposure.  Then, 
VA must determine the relationship between the claimed 
diseases and such asbestos exposure, keeping in mind latency 
and exposure information provided in M21-1, Part VI, Par. 
7.21(b).  This information provides that inhalation of 
asbestos fibers can produce pleural effusion, fibrosis and 
pleural plaques.  The latency period varies from 10 to 45 
years between first exposure and development of the disease.  
The exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).

On remand, the RO should ensure that this claim is fully 
developed in accordance with the guidelines cited above.

Service connection for PTSD

The Board will also remand the appellant's claim of service 
connection for PTSD to ensure full and complete compliance 
with the enhanced duty-to-notify/duty-to-assist provisions 
enacted by VCAA, as this claim was pending as of the date of 
passage of the VCAA as well.  Karnas, 1 Vet. App. 308, 313 
(1991).

The appellant asserts that he has PTSD due to witnessing 
and/or experiencing a number of stressors, a few of which are 
related to combat service (service aboard a riverboat in 
Vietnam in charge of rescuing wounded servicemen and firing 
weapons at enemy positions from his ship), but most of which 
are related to stressors of a non-combat origin (duties as an 
ambulance driver and his participation in race riots between 
black and white servicemen at Naval bases in Pearl Harbor and 
Coronado, California).  His discharge record indicates that 
his military occupational specialty (MOS) was an engine 
mechanic, and that his medals include the Vietnam Service 
Medal with Device.  His personnel records indicate that his 
ship (USS Fechteler) did a wartime cruise in the waters off 
Vietnam between February 1970 and July 1970.

The record shows that the U. S. Center for Research of Unit 
Records could not verify any of the appellant's stressors 
based on the information provided by the RO.  It appears that 
the appellant's stressor accounts were too vague for 
verification by official service department records.  
However, in order to comply with applicable regulation and 
manual provisions, as well as the precedent decisions of the 
Court, additional development is required, to include 
stressor-verification development and the scheduling of the 
appellant for a VA examination to determine whether he has a 
DSM-IV diagnosis of PTSD based on his reported stressor(s) 
and a complete review of all the evidence in the claims file.

The Board notes that the regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, the revised version must be 
considered, which has not been done in this case, to include 
when the RO readjudicated the claim by supplemental statement 
of the case in May 2002.  Of significance here is the change 
to section 3.304(f) which eliminated the requirement for a 
"clear diagnosis" of PTSD and replaced it with the criteria 
that an award of service connection depended on whether there 
was medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), which the Board observes is a 
reference to a diagnosis made on the criteria set forth in 
the DSM-IV.  In its decisions issued with this appeal, the RO 
applied the now-deleted "clear diagnosis" standard.  As 
additional evidentiary development will be required, to 
include stressor-verification development, the Board believes 
that the RO should have the appellant re-examined by VA in 
order to determine whether he has a DSM-IV diagnosis of PTSD 
based on his reported stressors and a complete review of all 
the evidence in the claims file.  In the Board's view, the 
appellate record does not at this time contain sufficient 
medical evidence to decide this claim.  See 38 U.S.C.A. 
§ 5103A(d)(1) and (2), as amended by the VCAA.

The Board notes as well that 38 C.F.R. § 3.304(f) was amended 
for a second time in March 2002, again, during the pendency 
of this appeal.  See 67 Fed. Reg. 10332 (Mar. 7, 2002).  This 
regulation is specifically germane to the development and 
adjudication of this claim as the revision involves the 
standard of proof and the type of evidence necessary to 
substantiate a claim of service connection for PTSD based on 
personal assault.  It also specifically provides that VA will 
not deny this type of PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2002).  The record shows that the RO 
sent the appellant PTSD-personal assault development letters, 
but these letters predate the revised section 3.304(f)(3), 
and although these letters set forth many of the same 
requirements contemplated by the revised regulation, they do 
not specifically advise him in the manner described by this 
new regulation.  Given the other deficiencies described above 
with regard to procedural due process and evidentiary 
development of this case, the Board finds that full and 
complete compliance with the amended section 3.304(f)(3) is 
required.

Because the above-cited regulations changed during the 
pendency of this appeal, the appellant is entitled to the 
application of the versions of the regulations that are more 
favorable to him.  Karnas, 1 Vet. App. 308 (1991).  In this 
case, the appellant has not been notified of the changes in 
the regulations described above and has not been afforded any 
opportunity to present relevant argument.

The Board also notes that precedent holdings of the Court 
provide specific guidance for the adjudication of PTSD claims 
based on non-combat stressors, at issue in this case.  See 
Patton v. West, 12 Vet. App. 272 (1999) (verification of non-
combat stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In the Patton case, the Court found error 
in the Board's decision because it did not discuss the 
special evidentiary procedures for the development of PTSD 
claims based on non-combat stressors as established by VA 
guidelines.  Patton, 12 Vet. App. 272 (1999).  Where, as in 
this case, the claimant did not serve in combat and the 
claimed stressor is not related to combat, lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Id. citing West (Carelton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In these types of cases, special development procedures for 
non-combat stressors are required pursuant to the M21-1 in 
order to provide the veteran-claimant every opportunity to 
verify the occurrence of the claimed stressor.  See M21-1, 
Part III, Section 5.14 (Mar. 2002).

In light of the Court's precedent holdings, the Board finds 
it necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressor, in 
particular, the incidents connected to the alleged race 
riots, upon completion of the special development procedures 
under M21-1, Part III, Sec. 5.14, and upon completion 
thereof, further medical development to determine whether any 
"markers" or "behavioral changes" that occurred at or 
close in time to the alleged incidents could possibly 
indicate the occurrence of a claimed stressor, as described 
in detail in the M21-1.

The Board is of course aware that the appellant has been less 
than cooperative in the development of his PTSD claim 
(failure to respond to development letters).  However, the 
procedural due process requirements imposed by the VCAA as 
well as by the regulation changes and Court decisions dealing 
with PTSD-personal assault cases sets forth specific and 
unambiguous development standards that must be met before the 
Board issues a final decision on the merits.

Finally, the Board notes that additional medical records 
relevant to the PTSD claim, termination summaries and 
outpatient consultation reports dated in 1999 and 2000 from 
the Range Mental Health Center, which had not been previously 
considered by the RO, were submitted by the appellant in 
February 2003.  The appellant did not waive his right to have 
these records considered by the Board without referral to the 
RO for initial consideration, and therefore, on remand, the 
RO must consider these reports in conjunction with its 
readjudication of the claim.

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO should contact the appellant 
and inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment for 
his lung disorder and PTSD symptoms.  The 
RO should assist the appellant in 
obtaining such evidence, as appropriate.  
If he identifies medical treatment and 
provides specific dates, all VA records 
identified in this manner that have not 
already been associated with the claims 
file should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after first providing 
him appropriate releases to obtain such 
records (VA Form 21-4142), attempts to 
secure copies of records pertaining to 
any indicated private physicians and/or 
facilities should be undertaken.  The RO 
should proceed with alternative search 
efforts for any medical records that may 
have been transferred to another medical 
facility or retired.  All records 
received in response to the request 
should be associated with the claims 
folder.  The RO should proceed with all 
reasonable follow-up referrals that may 
be indicated by the inquiry.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA and implementing regulations 
published in August 2001, the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  In addition, the RO should contact 
the appellant and inform him that may 
submit any other corroborating evidence 
he may have pertaining to alleged race 
riot incidents he claims to have 
experienced during service.  The RO 
should inform him that he may submit any 
other evidence to verify his alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14 and 38 C.F.R. § 3.304(f)(3) 
for verification of a non-combat stressor 
are fully accomplished and documented in 
the claims folder, to include issuance of 
the special development letter to the 
appellant advising him of the steps 
necessary to verify his non-combat 
stressors.

4.  Following the above, the RO must make 
a specific factual determination, based 
upon the complete record, with respect to 
whether one or more of the appellant's 
stressors occurred as he claims.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14 corroborate the appellant's 
allegations, the RO should specify that 
information.  The RO should also indicate 
whether any behavioral changes that 
occurred at or close in time to the 
alleged incidents could possibly indicate 
the occurrence of a stressor and if so 
should decide whether this evidence needs 
interpretation by a clinician.

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  A psychiatrist who has 
not previously examined, evaluated or 
treated the appellant, if feasible, 
should conduct this examination.  The 
claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and, (2) whether there is a link between 
the current PTSD-symptomatology and the 
in-service stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged race riot incidents could 
possibly indicate the occurrence of an 
alleged in-service stressor.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.  

6.  The appellant should also be afforded 
a VA medical examination by an 
appropriate specialist, to determine 
whether he currently has an asbestos-
related lung disease as a result of 
possible in-service asbestos exposure.  
The claims folder must be available to 
and reviewed by the examiner in 
conjunction with the examination. All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to the final opinion.  
Specifically, the examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not the 
appellant currently has an asbestos-
related lung disease due to exposure 
during active duty.  In the opinion, the 
examiner should consider all relevant 
factors contained in M21-1, Part VI, 
Para. 7.21.  A complete rationale for all 
conclusions should be provided.  If an 
opinion cannot be expressed without 
resort to speculation, the examiner 
should so indicate.

7.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

8.  After completion of the above, the RO 
should readjudicate the claims on appeal 
with consideration given to all of the 
evidence of record, including the 
additional Range Mental Health clinic 
records submitted in February 2003 as 
well as any additional medical evidence 
obtained by the RO pursuant to this 
REMAND.  The readjudication of these 
claims must be on the merits and with 
full compliance with all relevant duty-
to-notify and duty-to-assist provisions 
of the VCAA, as noted above.  The 
readjudication of the lung disorder claim 
must be in accord with the M21-1 manual 
provisions and OGC opinion discussed 
above.  Further, the readjudication of 
the PTSD claim must be in accord with the 
revised 38 C.F.R. § 3.304(f), as amended 
in June 1999 and March 2002, which 
include the appropriate notice procedures 
set forth under the revised section 
§ 3.304(f)(3) discussed above in this 
REMAND.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The RO should then allow the 
appellant an appropriate period of time 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  This is especially true with 
respect to his PTSD claim.  The veteran is advised that he 
must respond to the RO's requests for specific information on 
his alleged stressors (to include dates within 60 days, 
places, names of individuals involved, etc.) or efforts to 
verify his stressors may not be successful.  The veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


